Citation Nr: 0808250	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  05-07 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left knee disability.

2.  Entitlement to service connection for a left knee 
disability on a direct basis and as secondary to service-
connected lumbosacral strain.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right knee disability.

4.  Entitlement to service connection for a right knee 
disability as secondary to service-connected lumbosacral 
strain.

5.  Entitlement to a compensable evaluation for service-
connected lumbosacral strain.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to March 
1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision from the 
Regional Office (RO) in New Orleans, Louisiana of the 
Department of Veterans Affairs (VA).  

In October 2007, the appellant appeared and testified at a 
video conference hearing before the undersigned Veterans Law 
Judge.  A copy of the hearing transcript is in the record.

The issues of whether new and material evidence has been 
received to reopen a claim for entitlement to service 
connection for a right knee condition and entitlement to a 
compensable evaluation for service-connected lumbosacral 
strain are addressed in the REMAND portion of the decision 
below and are REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


FINDINGS OF FACT

1.  An April 1994 rating decision denied service connection 
for a left knee disability; notice of this decision was 
issued on April 11, 1994; the veteran did not file a notice 
of disagreement within one year of notice of the decision.

2.  The evidence associated with the claims file subsequent 
to the April 1994 rating decision relative to the issue of 
reopening a claim for service connection for a left knee 
disability is new, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the veteran's claim for service 
connection for a left knee condition.

3.  The competent medical evidence establishes that the 
veteran has a current left knee disability that is directly 
related to his service.   


CONCLUSIONS OF LAW

1.  The April 1994 rating decision, denying service 
connection for a left knee disability became final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 20.302, 20.1103 (2007).

2.  New and material evidence sufficient to reopen the claim 
for service connection for a left knee disability has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

3.  Resolving all reasonable doubt in the veteran's favor, a 
left knee disability was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, with respect to the claim for a right knee condition, 
VA's duty to notify was not satisfied by way of a letter sent 
to the appellant in December 2002 that fully addressed all 
four notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter did not ask the 
appellant to submit any evidence and/or information in his 
possession pertaining to the claim to the AOJ, and this issue 
is also addressed in the Remand portion below.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant in December 2002 
did not include the criteria for reopening a previously 
denied claim, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has not been provided, and the issue is 
addressed in the Remand portion below regarding the right 
knee disability. 

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant in reference to the issue 
addressed in this decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The veteran submitted private treatment 
records from November 2007 to January 2008, and a hearing was 
held in October 2007, providing the veteran an opportunity to 
set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded 
VA medical examinations in August and December 2004.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim addressed in this decision.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In this case, with regard to the issue of service connection 
for a left knee condition, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

New and Material Evidence

Whether new and material evidence has been presented is a 
material legal issue that the Board is required to address on 
appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  

In an April 1994 decision, the RO denied, in pertinent part, 
for service connection for a left knee disability.  The 
veteran was informed of the April 1994 decision the same 
month and did not submit a notice of disagreement within one 
year of notification.  Therefore, the April 1994 rating 
decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2007).  

In November 2002, the veteran filed an application to reopen 
his claim for service connection for bilateral knee 
condition, and in May 2003, he claimed that his bilateral 
knee condition was secondary to his service-connected 
lumbosacral strain.  In a February 2003 rating decision, the 
subject of this appeal, the RO determined that no new and 
material evidence had been received to reopen the veteran's 
claim.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a) (2007).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2007).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  Second, once the definition of new and material 
evidence is satisfied and the claim is reopened, the Board 
may then determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  38 
U.S.C.A. §§ 5108, 5103A(f) (West 2002 & Supp. 2007).   

If the evidence is not new and material, the inquiry ends and 
the claim cannot be reopened.  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for that final disallowance of the 
claim.  Id.
The evidence secured since the April 1994 rating decision 
includes private treatment records from a physician of 
November and December 2007 and of January 2008.  With respect 
to the left knee disability claim, these records are new in 
that they are not redundant of other evidence previously 
considered in a rating decision, and they are material in 
that they provide a medical nexus opinion  between the 
veteran's service and his current left knee condition.  
Consequently, VA has received new and material evidence to 
reopen the veteran's claim for service connection for left 
knee condition, and the claim is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

Service Connection for Left Knee Condition

Having reopened the veteran's claim, the Board must address 
the merits of the claim for service connection for a left 
knee disability.  The Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.  
Lay or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  The Court has held "where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required."  
Groveitt v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration.)

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis, 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309 (2007).    

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant. 

The veteran contends that he injured his left knee in service 
by running and by twisting it.  He also contends that his 
left knee condition is a result of his service-connected 
lumbosacral strain.  
  
The evidence in favor of the veteran includes his U.S. Army 
entrance examination of February 1972, which is negative for 
left knee problems, and April to November 1993 service 
medical records that show on-going treatment for a left knee 
condition and a physical profile restricting left knee 
activity.  Also in the veteran's favor is his March 1994 
separation examination by a physician which noted occasional 
knee joint swelling, and a tricked or locked knee.  

Additional positive evidence includes a VA examination of 
August 2004 in which the veteran stated he had crepitus in 
his knees and that one service physician diagnosed his left 
knee as having a torn medial meniscus.  The veteran also 
reported that his knees swelled from time to time, locked, 
clicked and popped.  The x-ray revealed mild degenerative 
changes and bony spurs over the tibial tuberosities and the 
tibial spine and he was diagnosed with mild degeneration of 
both knees and chondromalacia of the patella.  

Negative evidence exists in a December 2004 VA examination in 
which the veteran reported crepitance in both knees and a 
feeling of stiffness.  Knee examination revealed both knees 
and patella were stable, no swelling and one-quarter 
crepitance.  Negative drawer and McMurrray's sign were 
present and normal range of motion was observed, not limited 
by pain, fatigue, weakness or lack of endurance on 
repetition.  Knee x-rays revealed mild degenerative changes 
and the diagnosis was mild osteoarthritis of both knees.  The 
examiner opined that it was unlikely that the veteran's 
problems were related to his active duty, but rather 
secondary to aging and obesity. 

Further in the veteran's favor are private treatment records 
and examinations from November and December 2007 that 
indicated a degenerative meniscus, a little tear, and fairly 
advanced arthritis of the left knee. The physician opined 
that the meniscal tear was service-connected and the 
arthritis was probably not connected to his left knee, and 
summarized that half of the veteran's left knee problems were 
service-connected and half were not.  In January 2008, the 
physician provided a letter to the effect that he had 
reviewed the veteran's service records from 1986 to 1994, 
which included knee treatment and that those records allowed 
him to make the determination that he made during the 
veteran's office visit, and to form his opinion.

At his October 2007 hearing, the veteran testified that he 
developed knee problems in service while running, that he 
twisted his knees a couple of times, and that he continued to 
have chronic knee problems after service.  He stated that his 
knees popped a lot after service and would swell, that his 
knee condition had worsened and that he received pain 
medications from the VA for his knees.  These statements by 
the veteran have been consistent and credible.  

The Board finds that favorable evidence establishes that the 
veteran's left knee condition began in service in April 1988, 
that he received on-going treatment for it in service, was 
put on a profile for it, and reported it in his service 
separation examination of March 1994.  As to a current 
disability, VA and private treatment records indicate the 
veteran has arthritis of the left knee with a degenerative 
meniscus.

In weighing the evidence for and against the veteran, the 
Board finds that the VA examiner's opinion of December 2004 
that failed to note degenerative meniscus and that indicated 
that the veteran's left knee condition was unlikely related 
to his service, but rather related to aging and obesity, was 
made without the benefit of a claim's file review.  However, 
weighing in favor of the veteran's claim are the private 
opinions of November and December 2007 which were made with 
the benefit of a claim's file review, and which related the 
veteran's left knee degenerative meniscus condition, although 
not the veteran's arthritis, to his left-knee service injury.  
In weighing the facts, the Board finds the evidence for and 
against the claim to be in equipoise.  Thus, the Board 
resolves any benefit of doubt in the appellant's favor in 
finding that the competent medical evidence establishes the 
veteran's left knee disorder was incurred in service.  Since 
the Board finds the veteran's left knee is service connected 
on a direct basis, it is not necessary to analyze the 
condition on a secondary basis to his service-connected 
lumbosacral strain.  


ORDER


New and material evidence has been received, and the claim 
for service connection for a left knee disability is 
reopened.

Service connection for a left knee disability is granted on 
the merits.


REMAND

In reference to the veteran's claim of whether new and 
material evidence has been received to reopen a previously 
denied claim for service connection for a right knee 
disability, a December 2002 notice letter sent by the RO 
failed to inform the appellant of the legal basis regarding 
the previous denial of his claim for service connection.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  On remand, the 
appellant should be notified of the reason for the previously 
denial of his claim for a right knee disability.  

The veteran has also advanced contentions to the effect that 
his service-connected lumbosacral strain has increased in 
severity, and that his claimed right knee condition is 
secondary to service-connected lumbosacral strain, and, 
therefore, should be service-connected on a secondary basis.  
Under the provisions of 38 C.F.R. § 3.310(a) (2007), service 
connection may be established for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  Service connection may also be granted 
for nonservice-connected disability "when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition," with 
compensation being paid "for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation."  Allen v. Brown, 7 Vet. 
App. 439 (1995).
 
The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).  

Regarding an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).

Additionally, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date if service 
connection is granted and this must addressed upon appeal.  
Further, VA's duty to assist the veteran includes a thorough 
and contemporaneous medical examination in order to determine 
the nature and extent of the veteran's service-connected 
lumbosacral disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2007).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AOJ must send the appellant a 
corrective notice, that: (1) not only 
advise him of what constitutes new and 
material evidence needed to reopen a 
service connection claim for a right knee 
disability, but also informs the veteran 
of the bases upon which his prior claim 
was denied under the holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), (2) ask 
the claimant to provide any evidence in 
his possession that pertains to the 
claim, and (3) provides an explanation as 
to the information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) if service connection is granted.  

In addition, the AOJ must send the 
appellant a corrective notice pursuant to 
the decision reached in Vazquez-Flores, 
supra, that explains (1) that he can 
submit medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life, (2) generally, 
the criteria necessary for entitlement to 
a higher disability rating, (3) that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, and (4) types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization.

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The AOJ should schedule the veteran 
for a VA orthopedic examination, by an 
appropriate specialist, to determine the 
nature and extent of his service-
connected lumbosacral strain, to include 
its impact on his employability.  The 
claims file should be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner and as 
indicated in the latest AMIE worksheet 
for rating lumbar disorders must be 
accomplished and all clinical findings 
should be reported in detail.  Again, the 
examiner must comment on the effect the 
veteran's low back disorder has on 
employability.  

The examiner is also requested to provide 
an opinion as whether the veteran's right 
knee disability is caused or aggravated 
by his service-connected lumbosacral 
strain. The rationale for any opinion 
expressed must be provided. 

3.  After completion of the above, the 
AOJ should readjudicate the veteran's 
claims for a compensable evaluation for 
service-connected lumbosacral strain, 
whether new and material evidence has 
been received to reopen a claim for 
service connection for a right knee 
disability and entitlement to service 
connection for a right knee disability as 
secondary to his service-connected 
lumbosacral strain.  Adjudication of the 
secondary service connection claim should 
consider the applicability of 38 C.F.R. § 
3.310(a) (2007) and Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  If any 
determination remains unfavorable to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case.  The supplemental statement 
of the case should also include any 
evidence added to the record since the 
January 2005 statement of the case.  The 
appellant and his representative should 
be given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order. The purposes of this remand are to comply with due 
process of law and to further develop the veteran's claim.  
No action by the veteran is required until he receives 
further notice.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).










 Department of Veterans Affairs


